Citation Nr: 0722636	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left knee, status post anterior cruciate ligament 
(ACL), lateral meniscus tear, and posterior cruciate ligament 
(PCL) repair.

2.  Entitlement to service connection for a claimed right 
knee disability, to include as secondary to the service-
connected degenerative joint disease of the left knee.

3.  Entitlement to an initial compensable evaluation for the 
service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and October 2006 rating 
decision issued by the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his November 2003 Substantive Appeal.  In a February 
2007 letter, the Board requested that the veteran clarify his 
desire for a hearing.  The letter advised the veteran that if 
he did not respond to the letter within 30 days, the Board 
would assume he no longer desired to appear before the Board 
at a hearing.  No response was received by the Board within 
the allotted time, thus the Board assumes that the veteran no 
longer desires to appear for a hearing.  

The issues of service connection for a right knee disability 
secondary to the service-connected left knee disability and 
increased evaluation for the service-connected 
pseudofolliculitis barbae are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected degenerative joint disease of the left 
knee is not shown to be at a level of disablement greater 
than degenerative arthritis with demonstrated limitation of 
motion of the knee.  Extension of the left knee is not shown 
to be limited to 15 degrees, flexion is not shown to be 
limited to 30 degrees and there is no demonstrated 
instability of the knee.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease of the left knee, status post ACL, lateral 
meniscus tear, and PCL repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, including Diagnostic 
Code 5010.  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in June 2002 and October 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed September 2002 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the September 2002 rating decision, the RO granted service 
connection for the degenerative joint disease of the left 
knee.  A 10 percent evaluation was assigned effective March 
2, 2002, the date of the initial claim.  That 10 percent 
evaluation has remained in effect since that time.

During his July 2002 VA examination, the veteran reported 
that he tore his ACL while playing basketball in service.  He 
complained that his knee was occasionally swollen and popped.  
He complained of pain with bending and a grinding sensation 
in the knee.  Running, going down the stairs, and walking up 
the stairs was a problem.  He also reported stiffness in his 
knee.  He reported that the pain was constant all the time.  
He did not require any bed rest or treatment by a physician 
and did not have any prosthetic implants.

On examination, he had flexion of the left knee to 130 
degrees.  He had full extension in the left knee.  It was 
noted that range of motion was limited by pain.  There was no 
ankylosis of the knee.  Drawer and McMurray's tests were 
negative.  There was no locking, pain, or joint effusion.  
Additionally, he did not have prosthesis in the left knee.  
X-ray findings showed degenerative osteoarthritis and 
postoperative changes in the left knee.  The veteran was 
diagnosed with degenerative joint disease status post left 
knee surgery for ACL repair.

During an August 2006 VA examination, the veteran complained 
of left knee weakness.  He reported trouble walking up hills 
and stairs, stiffness after doing yard work and in the 
mornings, swelling after standing long periods of time, lack 
of endurance when working out at the gym and fatigability 
when working in the yard.  The pain occurred 3 times per week 
and lasted 3 hours at a time.  He described the pain as an 
aching pain and rated the pain as a level 4 on a scale from 
1-10.  The pain was elicited by physical activity and was 
relieved by itself.  His left knee condition did not cause 
incapacitation.  

On examination, the left knee demonstrated signs of 
tenderness.  Range of motion testing revealed flexion to 130 
degrees and full extension.  The examiner noted that pain had 
the major functional impact.  The left knee functional 
ability was not additionally limited by fatigue, weakness and 
incoordination.  The ACL and PCL stability tests, medial and 
lateral collateral ligaments stability test and medial and 
lateral meniscus test of the left knee were within normal 
limits.  The veteran's diagnosed degenerative joint disease 
of the left knee status post ACL repair was confirmed.

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Diagnostic 
Code 5010 provides that disabilities evaluated under this 
code shall be rated as degenerative arthritis as contemplated 
by Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The Board has applied the noted criteria to the case at hand.  
Given the most recent examination findings, the Board finds 
that an evaluation in excess of 10 percent is not warranted.  
In this regard, the Board notes the veteran had no reported 
incapacitating exacerbations.  The Board also notes that the 
veteran has not demonstrated evidence of ankylosis, 
instability of the knee, flexion limited to 30 degrees, 
extension limited to 15 degrees, or impairment of the tibia 
and fibula.  Thus an evaluation in excess of 10 percent is 
not assignable under any other provisions that evaluate knee 
disabilities.  

Finally, the Board notes that VA's General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257. 
See VAOPGCPREC 23-97.

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes. See VAOPGCPREC 9-98.  In this case, as noted, the 
veteran has not been shown to demonstrate instability of the 
knee, thus separate evaluations are not presently warranted.

Currently, the only evidence of record supporting the 
veteran's claim is his various lay statements.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to degree of impairment.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the veteran's claim for 
an increased evaluation for the service-connected left knee 
disability must be denied.


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected degenerative joint disease of the left 
knee, status post ACL, lateral meniscus tear, and PCL repair 
is denied.


REMAND

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

During his July 2002 VA examination, the veteran complained 
that he had right knee problems because he was over 
compensating for the left knee disability.  Although evidence 
of the examination showed a right knee within normal limits, 
the veteran was diagnosed with right knee strain.  The 
examiner; however, failed to offer an etiology opinion as to 
this diagnosed right knee disorder.  The Board also notes the 
August 2006 VA examination with findings that show a right 
knee within normal limits.  However with this examination, no 
right knee disability was diagnosed.

Given the veteran's contentions and absence of clarity in 
diagnosing the right knee disorder, the Board is of the 
opinion that the veteran should be afforded a new VA 
examination to ascertain the nature, extent, and etiology of 
his claimed right knee disorder as is "necessary" under 
38 U.S.C.A. § 5103A(d).

As to the veteran's claim for an initial compensable 
evaluation for the service-connected pseudofolliculitis 
barbae, the Board notes the RO originally denied service 
connection for this disorder in the September 2002 rating 
decision.  Subsequently in October 2006, the RO granted 
service connection for the disorder.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  In this 
regard, the Board notes that in his June 2007 Informal 
Hearing Presentation, the veteran expresses timely 
disagreement with the evaluation assigned for the service-
connected pseudofolliculitis barbae.  To date, however, no 
Statement of the Case has been issued. It remains incumbent 
upon the RO to issue a Statement of the Case addressing this 
particular issue, and, as indicated in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), this matter must be addressed 
on remand. See also 38 C.F.R. § 19.26 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the claimed right 
knee disability since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can submit 
evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, extent 
and likely etiology of the claimed right 
knee disability.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran has a current right knee disability 
that at least as likely as not (e.g., a 50 
percent or greater likelihood) results from 
or is proximately due to his service-
connected degenerative joint disease of the 
left knee.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  Additionally, the RO must take 
appropriate steps to issue a Statement of 
the Case concerning the issue of an initial 
compensable evaluation for the service-
connected pseudofolliculitis barbae.  All 
indicated development should be taken in 
this regard. The veteran should, of course, 
be advised of the time period within which 
to perfect his appeal.  38 C.F.R. § 
20.302(b) (2006).  

4.  After completion of the above 
development, the veteran's claims should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


